DETAILED ACTION
This action is a response to an amendment filed 12/2/21 in which claims 7-10 and 14-16.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 7-10 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention teaches a method for transmitting a random access preamble. The closest prior arts ZTE and Marinier fail to teach all of the limitations of the independent claims. Specifically they fail to teach after selecting the synchronization signal block associated with the selected resource many times, when there is an unused resource within the period do not transmit the preamble in the unused resource.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an 

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467

/AYANAH S GEORGE/Primary Examiner, Art Unit 2467